690 N.W.2d 103 (2004)
LEAR CORP.
v.
BUTZEL LONG, PC.
No. 127409.
Supreme Court of Michigan.
December 29, 2004.
SC: 127409, COA: 258669.
On order of the Court, the motion for immediate consideration and application for leave to appeal prior to decision by the Court of Appeals are considered. The motion for immediate consideration is GRANTED. The application for leave to appeal prior to decision by the Court of Appeals is DENIED, because the Court is not persuaded that the questions presented should be reviewed by this Court before consideration by the Court of Appeals. The motion to admit Kimball R. Anderson, Charles B. Molster, III, Carol A. Joffe, and Anne W. Stukes pro hac vice is also considered, and it is GRANTED.